DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “monitoring unit” and “control unit” in claims 1-13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8, 10, 11, and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hayashi (US Publication No. 2019/0138019).
Hayashi teaches:
Re claim 1.  An apparatus for controlling one or more operations performed by a robotic device in response to a status of a power source (paragraph [0009]), comprising: 
a monitoring unit configured to monitor one or more parameters associated with the power source that provides power to the robotic device and to determine one or more performance indicators for the power source based on one or more of the parameters (paragraphs [0008 and 0126]: “remaining battery charge monitoring unit”); 
a processor (data processing unit 136, Figure 6) configured to, under instruction of a program that defines a plurality of modes for one or more operations performed by the robotic device when reacting to a stimulus, assign one of the plurality of modes to an operation of the robotic device in response to one or more of the performance indicators for the power source, wherein an amount of energy required from the power source to perform the operation varies according to which mode is assigned to the operation (paragraphs [0022, 0235-0240, and 0250]); and 


Re claim 2.  Wherein the processor is configured to assign the mode to the operation in dependence upon a comparison of one or more of the performance indicators with one or more predetermined threshold conditions (paragraphs [0241 and 0250]: “When the remaining charge of the battery 118 reaches a reference value or lower”).

Re claim 3.  Wherein the processor is configured to assign the mode to the operation in dependence upon an amount of energy required to perform the operation in accordance with the mode (paragraph [0235]).

Re claim 4.  Wherein when one or more of the performance indicators of the power source correspond to a first predetermined threshold condition the processor is configured to assign a first mode to one or more secondary operations and to assign a second mode to one or more primary operations (paragraph [0235]: “The operation control unit 150 may limit the kinds or number of actuators 256 that form control targets in the power saving mode M2”, “The operation control unit 150 may refer to the load table 170, and eliminate a motion with a processing load (load value) of a predetermined value or greater, or in other words, a motion with a large power consumption, as a selection target.”; paragraph [0171]; and paragraphs [0236-0237]: when the battery level causes the system to enter power saving mode M2, the robot 

Re claim 5.  Wherein an amount of energy required to perform an operation in accordance with the second mode is greater than the amount of energy3Atty Docket No.: 545-766 required to perform the same operation in accordance with the first mode (paragraphs [0235-0237]: moving the head portion frame 316 or driving the front wheel in an operating mode uses more energy than not moving or driving these components in a non-operating mode.  “The operation control unit 150...may set the interval connecting unit motions to be longer than when in the normal mode M1.  The operation control unit 150 may provide a limit to the speed of movement of the robot 100 in the power saving mode M2.”).

Re claim 8.  Wherein when one or more of the performance indicators of the power source correspond to a second predetermined threshold condition the processor is configured to assign the first mode to one or more of the primary operations (paragraphs [0238-240, and 0242]: stopping operation of all the actuators in sleeping mode M22).

Re claim 10.  wherein when one or more of the performance indicators of the power source correspond to a second predetermined threshold condition the processor is configured to assign a first mode to one or more primary operations corresponding to 

Re claim 11.  Wherein the control unit is configured to control the robotic device to perform the operation in accordance with the mode assigned to the operation by controlling one or more from the list consisting of: an actuator of the robotic device (paragraphs [0235 and 0237]); a light emitting device of the robotic device; an audio emitting device of the robotic device; a haptic feedback device of the robotic device; a camera of the robotic device; and a transmitter of the robotic device.

Re claim 13.  Wherein the processor is configured to predict a rate of change of one or more of the performance indicators of the power source and to assign one of the plurality of modes to the operation of the robotic device in response to one or more of the predicted performance indicators (paragraph [0241]: “amount of power consumed per unit time”).

Re claim 14.  A method of controlling one or more operations performed by a robotic device in response to a status of a power source, comprising: 
monitoring one or more parameters associated with the power source that provides power to the robotic device (paragraphs [0008 and 0126]: “remaining battery charge monitoring unit”); 
determining one or more performance indicators for the power source based on one or more of the parameters (paragraphs [0008 and 0126]: 0-100%); 
assigning, under instruction of a program that defines a plurality of modes for one or more operations performed by the robotic device when reacting to a stimulus, one of the plurality of modes to an operation of the robotic device in response to one or more of the performance indicators for the power source, wherein an amount of energy required from the power source to 5Atty Docket No.: 545-766 perform the operation varies according to which mode is assigned to the operation (paragraphs [0022, 0235-0240, and 0250]); and 
controlling the robotic device to perform the operation in accordance with the mode assigned to the operation when reacting to the stimulus (paragraphs [0022, 0235-0240, and 0250]: gazing at a moving object).

Re claim 15.  A non-transitory, computer readable storage medium containing computer software which, when executed by a computer, causes the computer to carry out actions for controlling one or more operations performed by a robotic device in response to a status of a power source (paragraph [0009]), the actions comprising: 

determining one or more performance indicators for the power source based on one or more of the parameters (paragraphs [0008 and 0126]: 0-100%); 
assigning, under instruction of a program that defines a plurality of modes for one or more operations performed by the robotic device when reacting to a stimulus, one of the plurality of modes to an operation of the robotic device in response to one or more of the performance indicators for the power source, wherein an amount of energy required from the power source to perform the operation varies according to which mode is assigned to the operation (paragraphs [0022, 0235-0240, and 0250]); and 
controlling the robotic device to perform the operation in accordance with the mode assigned to the operation when reacting to the stimulus (paragraphs [0022, 0235-0240, and 0250]: gazing at a moving object).


Claims 1, 4, 7, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cohen et al. (US Publication No. 2005/0156562).
Cohen teaches:
Re claim 1.  An apparatus for controlling one or more operations performed by a robotic device in response to a status of a power source (determine energy level 214 and 224, Figure 7), comprising: 

a processor configured to, under instruction of a program that defines a plurality of modes for one or more operations performed by the robotic device when reacting to a stimulus, assign one of the plurality of modes to an operation of the robotic device in response to one or more of the performance indicators for the power source, wherein an amount of energy required from the power source to perform the operation varies according to which mode is assigned to the operation (determine energy level 214 and 224, vacuum/stop vacuum, avoid base 212, seek passively 222, seek actively 232, Figure 7; and paragraphs [0076-0078]); and 
a control unit configured to control the robotic device to perform the operation in accordance with the mode assigned to the operation when reacting to the stimulus (vacuum/stop vacuum, avoid base 212, seek passively 222, seek actively 232, Figure 7; and paragraphs [0076-0078]).

Re claim 4.  Wherein when one or more of the performance indicators of the power source correspond to a first predetermined threshold condition the processor is configured to assign a first mode to one or more secondary operations and to assign a second mode to one or more primary operations (upon determining the energy level is not ‘above high’ in Figure 7, the system assigns a vacuuming mode to the secondary 

Re claim 7.  Wherein the number of respective modes provided for the primary operation is greater than the number of respective modes provided for the secondary operation (Figure 7 and paragraphs [0076-0078]: The primary movement operation has an avoid based mode 212, seek passively mode 222, and a seek actively mode 232, whereas the secondary vacuuming operation has a vacuum mode and a stop vacuum mode.

Re claim 12.  Wherein the one or more parameters associated with the power source comprise one or more from the list consisting of: a voltage (paragraph [0076]); a current; a capacitance; and a temperature, wherein the monitoring unit monitors at least one of a magnitude, a rate of change over a predetermined period of time, a frequency and a uniformity of the one or more parameters.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US Publication No. 2019/0138019) as applied to claim 4 above.
The teachings of Hayashi have been discussed above.  Hayashi fails to specifically teach: (re claim 6) wherein an operation is classified as either a primary operation or a secondary operation in dependence upon whether the operation corresponds to a movement of the robotic device.
Hayashi teaches, at paragraph [0235], eliminating motions with a processing load (load value) of a predetermined value or greater, or in other words, a motion with a large power consumption.  The motions of a robot with the largest power consumption will be the motions causing movement of such a robotic device since it takes more energy to move a whole robot than to modify an eye image or drive a neck of such a robot.  Moving the greater mass of the whole robot requires more energy than moving a smaller mass, such as the head of the robot.  
In view of Hayashi’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the apparatus as taught by Hayashi, (re claim 6) wherein an operation is classified as either a primary operation or a secondary operation in dependence upon whether the operation corresponds to a movement of the robotic device; since Hayashi teaches eliminating motions with a processing load (load value) of a predetermined value or greater, or in other words, a motion with a large power consumption.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Setting the predetermined value so that it is between the load value of motions corresponding to a .   

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SPENCER D PATTON/           Primary Examiner, Art Unit 3664